Name: Commission Regulation (EEC) No 2316/85 of 12 August 1985 amending Regulation (EEC) No 1368/85 as regards the beef products which may be taken into intervention in certain Member States
 Type: Regulation
 Subject Matter: means of agricultural production;  trade policy;  animal product
 Date Published: nan

 14. 8 . 85 Official Journal of the European Communities No L 217/5 COMMISSION REGULATION (EEC) No 2316/85 of 12 August 1985 amending Regulation (EEC) No 1368/85 as regards the beef products which may be taken into intervention in certain Member States on the other hand, the financial burden on the Community ; whereas application of these criteria in the present situation on the beef market at the start of the period for the marketing of grass feed cattle indi ­ cates that category C should be included temporarily in the list of products which may be taken into inter ­ vention in the Federal Republic of Germany in order to cope with the substantial seasonal supplies of this category of animal ; Whereas Commission Regulation (EEC) No 1368/85 fixing the buying-in prices for forequarters in the beef and veal sector valid with effect from 27 May 1985 and repealing Regulation (EEC) No 1 177/85 Q should therefore be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece, and in particular Article 6 (5) (c) thereof, Having regard to Council Regulation (EEC) No 1308/85 of 23 May 1985 fixing for the 1985/ 1986 marketing year the guide price and intervention price for adult bovine animals (2), and in particular Article 3 (5) thereof, Whereas, by Regulation (EEC) No 869/84 (3), the Council decided, by way of an experiment, to imple ­ ment for a period of three years the Community scale for the classification of carcases of adult bovine animals established under Regulation (EEC) No 1208/81 (4) in connection with intervention measures ; whereas the categories and qualities of products which may be bought in by the intervention agencies must therefore be defined on the basis of the said scale ; Whereas, in accordance with Council Regulation (EEC) No 1302/73 (^ as last amended by Regulation (EEC) No 427/77 (6), the qualities and cuts of the products to be bought in by the intervention agencies must be determined taking into account, on the one hand, the need to give effective support to the market and to maintain the balance between the market concerned and that in competing animal products and, HAS ADOPTED THIS REGULATION : Article 1 The part 'Deutschland' in the Annex to Regulation (EEC) No 1368/85 shall be replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on 19 August 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . * Done at Brussels , 12 August 1985 . For the Commission Nicolas MOSAR Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p. 24 . 0 OJ No L 137, 27 . 5 . 1985, p. 16 . (3) OJ No L 90, 1 . 4. 1984, p. 32 . (4) OJ No L 123, 7. 5 . 1981 , p. 3 . 0 OJ No L 132, 19 . 5 . 1973 , p. 3 . (6) OJ No L 61 , 5 . 3 . 1977, p. 16 . O OJ No L 139, 27 . 5 . 1985, p. 24. No L 217/6 Official Journal of the European Communities 14. 8 . 85 BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  BIJLAGE (ECU/Ecus / Ecu) DEUTSCHLAND  Vorderviertel, auf 8 Rippen quergeschnitten, stammend von : Kategorie A Klasse U2 Kategorie A Klasse U3 Kategorie A Klasse R2 Kategorie A Klasse R3 Kategorie C Klasse U3 Kategorie C Klasse R3 Kategorie C Klasse R4 291,600 289,200 281,600 278,800 279,140 269,140 263,940"